Title: George Williamson to Thomas Jefferson, 5 July 1819
From: Williamson, George
To: Jefferson, Thomas


          
            Sir
            Baltimore July 5th 1819
          
          I have been prevailed on by Some of my medical friends to present the public th With the fruits of labours executed Some years ago, when in actual professional  duties.
          In a pecuniary point of view it is not an object with me; nor Am I any longer a candidate for  fame.
          I have a very high opinion of the Work, and think it calculated to be of great Service to my fellow countrymen, consequently, think it correct to use all fair means to recommend it to their consideration. The only two of my friends who have been consulted on the  occasion have concured with me in Sentiment and have fully meet my views.
          Prior to publishing the work, I determined to present you and my friend Professor Mitchill of N. York, each with a copy, requesting you to be so obliging as to give me your unqualified opinion of the merit of the Work both as regards the original matter and that added by myself; also in respect to the execution of the translation, With permission to use your communication.
          Your fondness for Science, and your disposition to promote the Wellfare of a people for whom you have already done So much will prevent you from accusing the unknown author of this communication with  rudeness or improper motives.
          So Soon as the 2nd Vol Shall be printed which will be in about three weeks it Shall be forwarded to you. And as Soon after as it Shall Suit your pleasure I Shall be gratified to hear from you.
          
            With Sentiments of Admiration & friendship
            George Williamson
          
        